—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered July 20, 1999, which, inter alia, granted defendants’ motion for summary judgment dismissing the amended complaint, unanimously affirmed, with costs.
The motion court correctly held that the United States District Court order of June 10, 1998 collaterally estops plaintiff from asserting that the idea he claims that defendants misappropriated was novel, and precludes all of plaintiff’s causes of action herein. The stipulated withdrawal of plaintiff’s appeal to the Second Circuit left the District Court’s order intact. There is no merit to plaintiffs argument that his attorney’s alleged ineptitude deprived him of a full and fair opportunity to litigate the motion underlying the Federal court order. On the contrary, the record indicates that the attorney vigorously litigated plaintiffs claims. In view of the foregoing, plaintiffs remaining points are moot. Concur — Rosenberger, J. P., Ellerin, Lerner and Andrias, JJ.